Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrow et al. (US 11233978 B1).
Regarding claim 1, Morrow et al. discloses a system (countermeasure device 600, figure 6) for defending an unmanned vehicle comprising:  
5an unmanned vehicle (drone/UAV, col. 20, line 32) emitting a specific radio frequency; 
an antenna array (e.g., multi-function directional antenna 622, col. 22, lines 33-36) configured to be tuned to the unmanned vehicle's specific radio frequency (radiofrequency can be recorded via a RF sensor 510, col. 20, lines 29-30; col. 18, lines 10-14); 
an augmented reality display (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50) configured to display frequency emitters that match the unmanned vehicle's specific radio frequency;  
10a defender (display instructions for guiding a user to the UAV within the airspace, col. 31, lines 44-45), wherein the defender has the capability to view the augmented reality display.
Regarding claim 2, Morrow et al. discloses the system of claim 1, wherein the augmented reality display is configured to allow the defender to visually identify a threat directed at the unmanned vehicle (monitor particular UAVs and store information regarding particular malicious and benign UAVs in order to better identify, monitor, and manage their presence in an airspace (such as by emitting disruptive signals to prevent the presence in unauthorized airspace), col. 7, lines 26-32).
Regarding claim 3, Morrow et al. discloses the system of claim 2, wherein the threat is a hostile radio frequency command and control link (sensors 112A may be able to read signals from the approaching UAV and compare them to signals known to be emitted from certain UAVs of particular manufacturers. In other embodiments, the plurality of sensors 112A may transmit the detected signals to the central system of the UAVTMS 102 in order to compare the signals to other signals known to be emitted from certain UAVs of particular manufacturers. That information may allow the airport 110A to make an informed decision regarding how to respond to the approaching UAV, col. 10, lines 21-29).
15 Regarding claim 4, Morrow et al. discloses the system of claim 3, wherein the defender has the capability to remove the threat (portable countermeasure device 600 renders indicators onto the display 620 around one or more UAVs to help a user see the UAVs, col. 11, lines 29-32).
Regarding claim 5, Morrow et al. discloses the system of claim 4, wherein the threat is removed by directing a radio frequency signal to jam the hostile radio frequency command and control link (the handheld countermeasure devices may also be configured to generate one or more waveforms that may be transmitted at a UAV for mitigating the UAV risk (e.g., jamming the UAV, instructing the UAV to land, disrupting stable UAV operations, etc.), col. 14, lines 22-26).
Regarding claim 6, Morrow et al. discloses the system of claim 4, further comprising a motor vehicle (portable countermeasure device 600 may enter into an ancillary mode when coupled to an external system, such as a car, smartphone, or some other device, col. 20, lines 3-6), wherein the motor vehicle is operated within a specific distance of the unmanned vehicle by the defender (when a drone is detected, the processor can utilize the distance sensors to determine how far the drone is away. The processor can transmit the location, orientation, distance, and all other data to the UAVTMS 102 for further processing, col. 20, lines 32-36).
20 Regarding claim 7, Morrow et al. discloses the system of claim 6, wherein the antenna array is coupled to a headset, the headset configured to be worn by the defender (a virtual reality headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace, col. 31, lines 43-45).
Regarding claim 10, Morrow et al. discloses the system of claim 1, wherein the unmanned vehicle is an aerial vehicle (drone/UAV, col. 1, lines 14-21; col. 20, line 32).
5 Regarding claim 11, Morrow et al. discloses a method for defending an unmanned vehicle from a hijack cyber attack comprising the steps of: 
operating an unmanned vehicle (drone/UAV, col. 20, line 32) emitting a specific radio frequency; 
tuning an antenna array to match the radio frequency of the unmanned vehicle (e.g., multi-function directional antenna 622, col. 22, lines 33-36);
configuring an augmented reality display to allow visualization of the radio frequency 10emitters (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50); 
verifying and neutralizing the matching radio frequency emitters (prison 110B may exercise forceful action against the UAV, which may include overtaking the UAV's control system or disabling the UAV's ability to remain airborne. In other embodiments, the central system of the UAVTMS 102 operating at the prison 110B may simply track the UAV, and manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53); 
further configuring the augmented reality display to visually detect and identify the location and position of a threat (monitor for signals of various drones to identify potential threats, col. 30, lines 56-63), wherein the threat has the ability to wirelessly gain control of the unmanned vehicle; 
15directing a security response to the identified threat (analyzing whether or not an object is a UAV and further determine if it should be tracked, monitored, or otherwise responded to in another appropriate manner, col. 7, lines 35-40); 
removing the threat (prison 110B may exercise forceful action against the UAV, which may include overtaking the UAV's control system or disabling the UAV's ability to remain airborne. In other embodiments, the central system of the UAVTMS 102 operating at the prison 110B may simply track the UAV, and manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53); 
allowing continued operation of the unmanned vehicle (manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53).
Regarding claim 12, Morrow et al. discloses the method of claim 11, further comprising removing the threat using a non-kinetic force (the handheld countermeasure devices may also be configured to generate one or more waveforms that may be transmitted at a UAV for mitigating the UAV risk (e.g., jamming the UAV, instructing the UAV to land, disrupting stable UAV operations, etc.), col. 14, lines 22-26).
2 Regarding claim 13, Morrow et al. discloses the method of claim 11, further comprising the steps of coupling the antenna array to a motor vehicle having a windshield, and8Navy Case No. 110225 using the windshield as the augmented reality display (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50).
Regarding claim 16, Morrow et al. discloses the method of claim 15, wherein the threat is removed using physical force (Examiner articulates that a user of the Morrow system is fully capable of using physical force to strike a drone that is within range. Examiner also articulates that Morrow et al. also discloses the user being a soldier or law enforcement officer who tend to have weaponry that can physically remove a threat.).
Regarding claim 17, Morrow et al. discloses a method for neutralizing a hostile radio frequency emitter comprising the steps of:
tuning an antenna array coupled to an augmented reality headset to a specific platform emitting radio frequency signals, wherein the antenna array is configured to determine the 10direction of radio frequency signals (e.g., multi-function directional antenna 622, col. 22, lines 33-36); 
configuring the augmented reality headset to visually display matching frequency emitters (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50); 
verifying and neutralizing the matching radio frequency emitters (prison 110B may exercise forceful action against the UAV, which may include overtaking the UAV's control system or disabling the UAV's ability to remain airborne. In other embodiments, the central system of the UAVTMS 102 operating at the prison 110B may simply track the UAV, and manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53); 
allowing operation of the specific platform (prison 110B may exercise forceful action against the UAV, which may include overtaking the UAV's control system or disabling the UAV's ability to remain airborne, col. 8, lines 46-53);  
15interrupting the operation of the specific platform using a threat, wherein the threat is a hostile radio frequency emitter (portable countermeasure device 600 may include multiple signal disruption components 604 to combat a variety of potential targets, e.g., receivers of improvised explosive devices (IEDs), commercial drones, military drones, or other portable electronic devices of enemy combatants or suspects, e.g., cellular phones, GPS/Satellite-based navigation devices, remote control detonators, etc., col. 19, lines 3-10); 
using the augmented reality headset to visually identify the threat location (headset, glasses, or the like, may receive the UAV location data and display instructions for guiding a user to the UAV within the airspace. As mentioned immediately above, the portable countermeasure device may further transmit an indication of the UAV's location to a handler's smartphone or another display (such as an automobile onboard display), for alerting the device handler of the UAV threat, col. 31, lines 42-50); 
directing a security response to the identified threat (analyzing whether or not an object is a UAV and further determine if it should be tracked, monitored, or otherwise responded to in another appropriate manner, col. 7, lines 35-40); 
removing the threat (prison 110B may exercise forceful action against the UAV, which may include overtaking the UAV's control system or disabling the UAV's ability to remain airborne. In other embodiments, the central system of the UAVTMS 102 operating at the prison 110B may simply track the UAV, and manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53);  
20allowing continued operation of the specific platform (manage the UAV's identity within the central system of the UAVTMS in order to more easily recognize the UAV if it were to re-appear in the future, col. 8, lines 46-53).
Regarding claim 18, Morrow et al. discloses the method of claim 17, further comprising the step of using an unmanned vehicle (drone/UAV, col. 20, line 32) as the specific platform.
Regarding claim 19, Morrow et al. discloses the method of claim 18, further comprising the steps of allowing a user to wear the headset while operating a motor vehicle, and 5allowing for hands-free identification of the threat (portable countermeasure device 600 may enter into an ancillary mode when coupled to an external system, such as a car, smartphone, or some other device, col. 20, lines 3-6).
Regarding claim 20, Morrow et al. discloses the method of claim 17, further comprising the step of using a wifi router as the specific platform (the WiFi sensor included in the plurality of sensors is configured to detect WiFi signals, and more particularly detect information transmitted within WiFi signals such as SSID's, MAC addresses, and other information, col. 6, lines 22-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US 11233978 B1) in view of Coffman (US 20200388017 A1). 
Regarding claim 8, Morrow et al. does not expressly disclose the system of claim 7, wherein the headset further comprises a visor and a helmet, and wherein the augmented reality display is configured to be shown through the visor.
Coffman teaches of an augmented reality display 20 such as a helmet having an augmented reality display or visor, para. 0040.
Morrow et al. in view of Coffman are analogous art because they are from the similar problem solving area of augmented reality display.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add the AR helmet with display visor of Coffman to the augmented display of Morrow et al. in order to obtain a helmet for display of drones.  The motivation for doing so would be to offer increased protection when viewing flying objects.
Regarding claim 9, Morrow et al. discloses the system of claim 8, wherein the threat is removed using physical force (Examiner articulates that a user of the Morrow system is fully capable of using physical force to strike a drone that is within range. Examiner also articulates that Morrow et al. also discloses the user being a soldier or law enforcement officer who tend to have weaponry that can physically remove a threat.).
Regarding claim 14, Morrow et al. does not expressly disclose the method of claim 11, further comprising the step of coupling the antenna array to a helmet having a visor, the visor configured to act as the augmented reality display.
Coffman teaches of communications circuitry 26 may include one or more network interface cards, antennas, buses, switches, routers, modems, and supporting hardware and/or software, or any other device suitable for enabling communications via a network. Additionally or alternatively, the communication interface 26 may include the circuitry for causing transmission of such signals to a network or to handle receipt of signals received from a network, para. 0032. See figure 2 showing the antenna circuitry coupled to the augmented reality helmet 20.
Morrow et al. in view of Coffman are analogous art because they are from the similar problem solving area of augmented reality display.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add the AR helmet with display visor and antenna array circuitry 26 of Coffman to the augmented display of Morrow et al. in order to obtain a helmet for display of drones.  The motivation for doing so would be to offer increased protection when viewing flying objects while having antenna connectivity.
Regarding claim 15, Morrow et al. discloses the method of claim 14, further comprising the step of allowing a defender to wear 5the helmet while operating a motor vehicle within a specific distance of the unmanned vehicle (portable countermeasure device 600 may enter into an ancillary mode when coupled to an external system, such as a car, smartphone, or some other device, col. 20, lines 3-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677